On Motion for Rehearing.
If the Dixon Motor Company contracted and agreed with Robertson to allow him credits for the items for repairs and services, then Robertson would have the right to recover therefor on his cross-action as an offset to plaintiff’s demand whether he did or did not pay such items at the time they accrued. But limitation would begin to run on the cross-action as against each of those items at the respective dates of their accrual. This observation has reference only to the plea of limitation as against the cross-action and not as indicating any opinion as to the merits of the cross-action.
The motion for -rehearing is overruled.